361 S.W.3d 22 (2011)
George FULLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72705.
Missouri Court of Appeals, Western District.
September 27, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2011.
Ronald E. Partee, for Appellant.
Karen L. Kramer, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
George Fuller appeals from the motion court's denial of his motion to reopen his Rule 29.15 post-conviction case. On appeal, Fuller claims that he was entitled to reopen the Rule 29.15 proceedings because he was abandoned by counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).